sued under its own name and because Bugay failed to allege sufficient
                    facts to establish a viable claim for gross negligence. Additionally, the
                    district court dismissed Bugay's punitive damages claim because punitive
                    damages are not available against a political subdivision of the State of
                    Nevada. See NRS 41.035. Thus, the district court dismissed all of Bugay's
                    causes of action, except her negligence claim against CCSD. The district
                    court order dismissing these two causes of action directed Bugay to file an
                    amended complaint.
                                Bugay did not file an amended complaint as directed by the
                    district court's order of dismissal. Instead, she filed a motion for leave to
                    file an amended complaint that would include: (1) her remaining
                    negligence cause of action against CCSD, (2) a claim of gross negligence
                    against CCSD, and (3) a request for medical expenses incurred by Lamb.
                    The district court denied Bugay's motion for leave to amend, finding that
                    her proposed complaint failed to state a claim for gross negligence, and
                    that Lamb's claim did not relate back to the original complaint. 2
                                Approximately two months after the district court denied
                    Bugay's first motion for leave to amend, Bugay filed a second motion for
                    leave to amend. Specifically, Bugay sought to file an amended complaint
                    that would include: (1) her remaining negligence cause of action against
                    CCSD, (2) a newly alleged breach of contract claim against CCSD on her
                    own behalf, and (3) Lamb's own breach of contract claim against CCSD.




                          2 It was undisputed that the two-year statute of limitations for tort
                    actions had run on Lamb's claim pursuant to NRS 11.190(4)(e). NRS
                    11.190(4)(e) creates a 2 year statute of limitations for negligence actions.



SUPREME COURT
        OF
     NEVADA
                                                          2
(01 1947A    esr,
                                 The district court found that Bugay's and Lamb's proposed
                   breach of contract claims sounded in tort, not contract. As a result, the
                   district court determined that Lamb's proposed causes of action were
                   barred by the statute of limitations under NRS 11.190(4)(e), and thus, any
                   amendment would be futile. 3
                                 After being denied leave to amend her complaint, Bugay filed
                   a motion for summary judgment on her negligence cause of action against
                   CCSD. Bugay sought $865,694.60 in past medical expenses, past pain and
                   suffering, and past hedonic damages. In light of NRS 41.035's cap on
                   damages against political subdivisions, CCSD filed a countermotion for
                   summary judgment in favor of Bugay in the amount of $75,000. The
                   district court granted summary judgment in favor of Bugay, but limited
                   damages to $75,000 pursuant to NRS 41.035. Bugay now appeals.
                   Consequently, we conclude that the district court did not abuse its
                   discretion in denying either Bugay's first or second motion to amend.




                         3 The district court order stated that Lamb's claim was barred by the
                   statute of limitations, but did not explicitly state that the statute of
                   limitations had run with respect to Bugay's proposed claim. Instead, the
                   district court stated that Bugay's proposed claim sounded in tort, and was
                   therefore futile. Thus, it is unclear whether the district court determined
                   that an amendment to include Bugay's contractual claim would be futile
                   because (1) it is barred by the statute of limitations, or (2) the second
                   claim was merely a recasting of her existing tort claim. In the district
                   court, CCSD only argued that the statute of limitations had run on Lamb's
                   claim. Therefore, it appears that the district court determined that
                   Bugay's proposed claim was futile because it was a recasting of her
                   existing tort claim.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 194/A    ceD
                Standard of review
                            "A motion for leave to amend is left to the sound discretion of
                the trial judge, and the trial judge's decision will not be disturbed absent
                an abuse of discretion." Univ. & Cmty. Coll. Sys. V. Sutton,    120 Nev. 972,

                988, 103 P.3d 8, 19 (2004).
                            Under NRCP 15(a), leave to amend a party's pleadings "shall
                be freely given when justice so requires." NRCP 15(a); see Costello v.
                Cagier) 127 Nev. , 254 P.3d 631, 634-35 (2011). "However, leave to
                amend should not be granted if the proposed amendment would be futile."
                Halcrow, Inc. v. Eighth Judicial Dist. Court, 129 Nev. „ 302 P.3d
                1148, 1152 (2013). A proposed amendment is futile if the plaintiff
                attempts to plead an impermissible claim. Id.
                The district court did not abuse its discretion in denying Bugay's first
                motion to amend
                            Bugay argues that the district court abused its discretion in
                denying her first motion to amend her complaint to include Lamb's claim
                for recovery of medical expenses incurred on behalf of Bugay, who was a
                minor at the time of the accident, under the relation back doctrine. We
                disagree.
                            Nevada has not established a standard for amending
                pleadings in the context of an untimely plaintiff.   See Costello, 127 Nev. at
                , 254 P.3d at 634-36; Echols v. Summa Corp., 95 Nev. 720, 722, 601
                P.2d 716, 717 (1979) ("[A] proper defendant may be brought into the action
                after the statute of limitations has run if the proper defendant (1) receives
                actual notice of the action; (2) knows that it is the proper party; and (3)
                has not been misled to its prejudice by the amendment."). However, we
                find the California approach persuasive.


SUPREME COURT
         OF
      NEVADA
                                                      4
(0) I 947A
                             California state courts have refused to allow an amended
                 pleading that adds a new, untimely plaintiff if the new plaintiff "seeks to
                 enforce an independent right or to impose greater liability against the
                 defendants." San Diego Gas & Elec. Co. v. Superior Court, 53 Cal. Rptr.
                 3d. 722, 725 (Ct. App. 2007); Bartalo v. Superior Court, 124 Cal. Rptr. 370,
                 374-75 (Ct. App. 1975). In San Diego Gas, the trial court allowed a group
                 of plaintiffs to amend their complaint to include the widow of a deceased
                 marine. 53 Cal. Rptr. 3d. at 724. The trial court allowed this amendment
                 on the basis that the defendant would not be prejudiced because it knew of
                 the widow's existence and received an economic analysis of her loss of
                 support claim before the statute of limitations had expired.   Id. However,

                 the court of appeal concluded that the trial court erred in allowing
                 plaintiffs to add the widow as a plaintiff to assert an expired wrongful
                 death claim, because the new plaintiffs claim inserted a new cause of
                 action that sought to enforce an independent right. Id. at 727-28.
                             We are persuaded by the reasoning of the California state
                 courts, and conclude that a party may not amend its complaint to add a
                 new plaintiff after the applicable statute of limitations has run on the new
                 plaintiffs claim, if the new plaintiff "seeks to enforce an independent right
                 or to impose greater liability against the defendants." San Diego Gas, 53
                 Cal. Rptr. 3d. at 725. See also Asher v. Unarco Material Handling, Inc.,
                 596 F.3d 313, 320 (6th Cir. 2010) (finding that an amendment that adds a
                 new, untimely plaintiff did not relate back); Pappion v. Dow Chem. Co.,
                 627 F. Supp. 1576, 1581-82 (W.D. La. 1986) ("The policy for statutes of
                 limitations would be circumvented if a plaintiff is allowed to amend his
                 complaint and add a new plaintiff merely because the new plaintiffs claim
                 arose from the same transaction or occurrence of the original claim and

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                the defendant was aware that the new plaintiff existed."). Allowing such
                an amendment would undermine applicable statutes of limitation and
                deny defendants their interest in repose. We therefore conclude that the
                district court did not abuse its discretion in denying Bugay's first motion
                for leave to amend her complaint to add Lamb's claim for recovery of
                medical expenses because Lamb's proposed claim sought to enforce an
                independent right and impose greater liability against CCSD after the
                applicable statute of limitations had run.
                The district court did not abuse its discretion in denying Bugay's second
                motion to amend
                            Bugay argues that the district court erred when it found that
                the gravamen of the proposed breach of contract claims sounded in tort
                rather than in contract. We disagree.
                            "[T]he object of the action, rather than the legal theory under
                which recovery is sought, governs when determining the type of action for
                statute of limitations purposes."   Stalk v. Mushkin, 125 Nev. 21, 25-26,
                199 P.3d 838, 841 (2009) (citing            Hartford Ins. Grp. c. Statewide
                Appliances, Inc., 87 Nev. 195, 197, 484 P.2d 569, 571 (1971)). Here, the
                second proposed amended complaint sought to include breach of contract
                claims based on the agreement's clause stating that CCSD "agreed to fully
                instruct [Bugay] and other class participants 'of all safety regulations in
                accordance with [CCSD] and OSHA requirements." While Bugay argues
                that this creates a discrete contractual duty, we conclude that the district
                court correctly found that the gravamen of the proposed breach of contract
                claims was to recover damages resulting from Bugay's personal injuries
                when the plywood fell on her as a result of CCSD's negligence. Thus, we
                conclude that the district court did not err in ruling that Bugay's and


SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A
                      Lamb's proposed claims for breach of contract sounded in tort, and were
                      therefore futile. 4 Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                                      J.



                                                                  b..4
                                                            Parraguirre




                                                            Saitta
                                                                  )41140              J.




                      cc:   Hon. Michael Villani, District Judge
                            Lansford W. Levitt, Settlement Judge
                            Aldrich Law Firm, Ltd.
                            Clark County School District Legal Department
                            Eighth District Court Clerk




                            4 We have considered the parties' remaining arguments and conclude
                      that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                              7
(0) 1947A    (410c4